                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


IN RE: SYNGENTA AG MIR 162              )                  MDL No. 2591
CORN LITIGATION                         )
                                        )                  Case No. 14-md-2591-JWL
This Document Relates To:               )
                                        )
Trans Coastal Supply Company, Inc.      )
v. Syngenta AG, et al., No. 14-2637-JWL )
_______________________________________)


                               MEMORANDUM AND ORDER

        This single case within this MDL brought by plaintiff Trans Coastal Supply

Company, Inc. (“Trans Coastal” or “plaintiff”) presently comes before the Court on various

motions by defendant Syngenta1 to exclude expert testimony. As more fully set forth

below, the Court rules as follows: The motion to exclude expert testimony by Joseph

Keaschall (Doc. # 41) is denied. The motion to exclude expert testimony by Randal Giroux

(Doc. # 42) is granted in part and denied in part, as previously ruled. The motion to

exclude expert testimony by James Woods (Doc. # 45) is granted in part and denied in

part.

        This matter is also before the Court on Syngenta’s motion for summary judgment

(Doc. # 48). That motion is hereby granted in part and denied in part. The motion is

granted with respect to plaintiff’s claims for a Lanham Act violation, negligent




        1
            As in prior opinions, the Court refers to defendants collectively as “Syngenta”.
interference, and fraudulent misrepresentation, and with respect to certain damage claims;

Syngenta is awarded judgment on those claims. The motion is otherwise denied.2



       I.     Background

       This MDL includes hundreds of similar suits filed against Syngenta by corn farmers

and others in the corn industry. The suits generally relate to Syngenta’s commercialization

of genetically-modified corn seed products, Viptera and Duracade, which contained the

trait MIR 162, without approval of that trait by China, an export market. The plaintiffs

have alleged that Syngenta’s commercialization of its products caused the genetically-

modified corn to be commingled throughout the corn supply in the United States; that

China rejected imports of all corn from the United States because of the presence of MIR

162; that such rejection caused corn prices to drop in the United States; and that corn

farmers and others in the industry were harmed by that market effect. Syngenta reached a

global settlement of almost all cases, but the present case was not included in that

settlement.

       In this case, plaintiff Trans Coastal alleges that it exported corn and corn byproducts

(including “dried distiller’s grains with solubles” or “DDGS”) to China, and that it suffered

damage to its business because of the rejections of shipments in China. As set forth in the

pretrial order, plaintiff asserts a claim under the federal Lanham Act and state-law claims




       2
        The pending motions regarding sealing of briefs and exhibits will be addressed by
separate order.
                                              2
of negligence, negligent interference with prospective economic relations, and fraudulent

misrepresentation.



       II.    Motions to Exclude – Keaschall and Giroux

       Syngenta summarily moves to exclude expert opinions by Joseph Keaschall and

Randal Giroux for the same reasons it argued before trial of the related claims of the Kansas

state class, and plaintiff summarily opposes those motions for the same reasons argued by

the Kansas plaintiffs. In that prior proceeding, the Court denied the motion to exclude

opinions by Dr. Keaschall, and it granted in part and denied in part the motion to exclude

opinions by Dr. Giroux. See In re Syngenta AG MIR 162 Corn Litig., 2017 WL 1738014,

at *14, 17-18 (D. Kan. May 4, 2017) (Lungstrum, J.). Neither side has made any new

arguments, and each indicates that it is merely seeking to preserve its positions for purposes

of appeal. Therefore, the Court reaffirms its prior rulings, which will also be applied in

this case. Accordingly, Syngenta’s present motion relating to Dr. Keaschall is denied, and

its present motion relating to Dr. Giroux is granted in part and denied in part, as set forth

in the Court’s prior opinion. See id.



       III.   Motion to Exclude – Woods

              A.     Dr. Woods’s Opinions

       Syngenta seeks to exclude expert opinions by Dr. James Woods, an economist.

According to his report, Dr. Woods was retained by plaintiff to quantify damages in this

case. The report contains four basic opinions. First, Dr. Woods opines that plaintiff

                                              3
sustained $18,275,838.51 in losses relating to washouts of contracts to purchase

commodities from sellers in the United States. Those “washouts” occurred when plaintiff

was unable to fulfill purchase obligations. By the terms of those contracts, plaintiff was

then required to pay each seller the difference between the contract price for the commodity

and the market price at the time of the washout (the price at which the seller could sell to

another replacement buyer). According to Dr. Woods, those washout amounts are akin to

penalties for plaintiff’s failure to fulfill the contracts. The report includes a schedule

totaling these washout penalty amounts for 24 contracts involving 13 sellers with whom

plaintiff had contracts.

       Second, Dr. Woods opines that plaintiff suffered losses in the amount of $5,451,840

in 2014 and 2015 relating to washouts that occurred when Chinese buyers did not satisfy

contractual obligations to purchase commodities from plaintiff. According to Dr. Woods,

those washout amounts (calculated by the difference between the contract and market

prices) totaled $5,451,840, although plaintiff’s expected profit on those transactions would

have been approximately $460,000.

       Third, Dr. Woods opines that plaintiff sustained $339,244 in losses relating to open

orders in China that the Chinese buyers did not complete. Plaintiff did not officially

“washout” these contracts by issuing formal invoices. Although the washouts would have

totaled approximately $1,400,000, plaintiff did not record that amount in revenue in its

books because it did not issue the requisite invoices. Dr. Woods opines that those orders

would have generated $339,244 in profits for plaintiff.



                                             4
       Fourth, Dr. Woods offered an opinion concerning plaintiff’s losses for additional

costs and lost opportunities. Plaintiff’s records did not allow Dr. Woods to determine such

losses by reference to specific contracts. Accordingly, Dr. Woods essentially determined

plaintiff’s total additional losses by determining plaintiff’s entire business losses from

January 2014 to October 2016 and deducting the losses already accounted in the preceding

opinions. Dr. Woods determined the total business losses by using a projected forecast

prepared by plaintiff in December 2013 that assumed no negative impact from the

rejections that had started in China, and then comparing it to plaintiff’s actual performance.

Using that method, Dr. Woods opines that plaintiff sustained losses for additional costs and

lost opportunities in the total amount of $48,178,154.

              B.     Governing Standards

       In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), the

Supreme Court instructed that district courts are to perform a “gatekeeping” role

concerning the admission of expert testimony. See id. at 589-93; see also Kumho Tire Co.

Ltd. v. Carmichael, 526 U.S. 137, 147-48 (1999). The admissibility of expert testimony is

governed by Rule 702 of the Federal Rules of Evidence, which states:

       If scientific, technical, or other specialized knowledge will assist the trier of
       fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education,
       may testify thereto in the form of an opinion or otherwise, if (1) the testimony
       is based upon sufficient facts or data, (2) the testimony is the product of
       reliable principles and methods, and (3) the witness has applied the principles
       and methods reliably to the facts of the case.

Fed. R. Evid. 702.



                                              5
       In order to determine that an expert’s opinions are admissible, this Court must

undertake a two-part analysis: first, the Court must determine that the witness is qualified

by “knowledge, skill, experience, training, or education” to render the opinions; and

second, the Court must determine whether the witness’s opinions are “reliable” under the

principles set forth in Daubert and Kumho Tire. See Ralston v. Smith & Nephew Richards,

Inc., 275 F.3d 965, 969 (10th Cir. 2001). The rejection of expert testimony is the exception

rather than the rule. See Fed. R. Evid. 702 advisory committee notes. The district court

has “considerable leeway in deciding in a particular case how to go about determining

whether particular expert testimony is reliable.” See Kumho Tire, 536 U.S. at 152.

              C.     U.S. Purchase Contracts

       Syngenta challenges Dr. Woods’s opinion that plaintiff suffered approximately

$18.3 million in losses relating to U.S. purchase contracts. First, because plaintiff exported

commodities other than DDGS and exported to counties other than China, Syngenta argues

that Dr. Woods’s figure improperly assumes that all of the washed out U.S. contracts were

for shipments bound for China. Syngenta cites Dr. Woods’s concession in his deposition

that he did not check to make sure these contracts were for shipment to China. In addition,

Dr. Woods’s report suggests that these contracts were with sellers of DDGS and “other

commodities.” Thus, Syngenta argues that this figure is not properly limited to losses

resulting from the rejection of plaintiff’s shipments of DDGS in China.

       Plaintiff argues in response that Dr. Woods does not offer any opinion regarding

causation; rather, Dr. Woods bases his opinion on the assumption – to be proved by other

evidence – that plaintiff’s non-DDGS and non-China business was also affected by

                                              6
Syngenta’s negligence in commercializing products with MIR 162 prior to Chinese

approval. Plaintiff contends that all of these penalties owed to U.S. sellers were ultimately

caused by the rejections in China and the disruption in the corn and DDGS markets.

       Thus, according to plaintiff, Dr. Woods offers only a limited opinion concerning

these losses. He does not opine – and may not opine at trial – that Syngenta caused

damages relating to U.S. contracts totaling $18.3 million. Rather, his testimony must be

limited to an opinion that, if plaintiff shows that Syngenta’s negligence caused it to suffer

non-DDGS and non-China washouts with U.S. sellers, he has added up those washout

amounts. If the jury were to reject that all-business theory of causation, finding that

Syngenta’s negligence caused only washouts for DDGS shipments to China, then the per-

contract amounts on Dr. Woods’s schedule could be used to support a proper damage award

– assuming plaintiff has offered evidence that particular invoices were for DDGS

shipments to China. Thus, Syngenta’s motion is granted to the extent that Dr. Woods’s

expert testimony must be limited as set forth herein.

       Second, Syngenta argues that this opinion by Dr. Woods improperly includes

contracts executed after China began rejecting shipments in late 2013, after which time

plaintiff should have understood the risk of shipping to China. Dr. Woods conceded that

he did not exclude such contracts. This issue relates to causation, however, and because

Dr. Woods will not be permitted to offer any opinion testimony concerning causation (as

ruled above), no additional testimony is subject to exclusion on this basis.

              D.     Open Orders in China



                                             7
       Syngenta challenges Dr. Woods’s opinion that plaintiff sustained $339,244 in lost

profits relating to open orders in China for which plaintiff did not issue washout invoices.

Syngenta argues in cursory fashion that this opinion improperly assumes that any such

contracts for shipments of DDGS to China failed because of the presence of unapproved

MIR 162 or because of the rejections in China, and not because of some unrelated reason

(such as some problem at the buyer). Plaintiff has not responded to this argument.

       The Court agrees that Dr. Woods has not offered any analysis or opinion addressing

whether particular losses on Chinese open orders were in fact caused by the presence of

MIR 162 or the rejection of shipments, and that Dr. Woods’s testimony must be limited

accordingly. Therefore, Dr. Woods will not be permitted to testify that Syngenta (if found

negligent) caused these losses. Rather, he may testify only that, if it is shown that

Syngenta’s conduct caused plaintiff to lose revenue on particular contracts, plaintiff lost

profits on those contracts in particular amounts.

              E.     Washed Out Chinese Contracts

       Syngenta next challenges Dr. Woods’s opinion that plaintiff suffered losses of

approximately $5.45 million relating to Chinese washouts. Even though these contracts

differ from the Chinese open orders only because washout invoices were sent, Dr. Woods

uses the total amount of washouts for his damage figure, instead of the profit lost on the

contracts (approximately $460,000). Dr. Woods apparently uses the larger figure because

plaintiff recorded that amount in revenue in its books. Syngenta argues that only the lost-

profit figure would be relevant to a determination of plaintiff’s actual harm suffered.



                                             8
       Plaintiff has not responded to this argument in its response brief, nor has Dr. Woods

addressed the argument in his declaration that was submitted with that brief. Thus, plaintiff

has not explained why the $5.45 million figure would represent a proper measure of

plaintiff’s damages under a reliable method of economic analysis. Accordingly, Dr. Woods

may not testify at trial that plaintiff suffered $5.45 million in losses relating to these

washouts; rather, his testimony concerning plaintiff’s loss must be limited to the use of the

lost-profit figure.

       In addition, Dr. Woods has not made any determination whether these washouts

occurred specifically because of rejected shipments or the presence of MIR 162. Thus, this

opinion is subject to the same limitation that applies to his opinion concerning open orders

– Dr. Woods cannot testify that Syngenta’s conduct caused these losses, but may only

testify to particular lost-profit figures, assuming plaintiff can show that Syngenta’s conduct

caused plaintiff to lose revenue on particular contracts. Syngenta’s motion is granted to

the extent of these limitations.

       Syngenta also complains that Dr. Woods did not verify the market-value figures

used by plaintiff in its washout letters sent to Chinese buyers. The Court rejects this

argument for exclusion. Dr. Woods did not use arbitrary figures for his analysis of lost

profits on these washouts, but used the actual market figures used by plaintiff in declaring

the washouts. Syngenta is free to argue to the jury that the buyers would have successfully

disputed those figures used by plaintiff, but that argument affects only the weight of Dr.

Woods’s opinion, not its admissibility.

               F.     Additional Costs and Lost Opportunities

                                              9
       Syngenta also challenges Dr. Woods’s opinion that plaintiff suffered approximately

$48.2 million in losses related to additional costs and lost opportunities. Dr. Woods has

attempted to quantify plaintiff’s losses suffered “because it incurred additional costs on

shipments that were delayed, detained, or re-routed and lost profits on transactions it could

not undertake.” Because he is unable to quantify those losses by reference to specific

contracts or opportunities, Dr. Woods has employed a method by which he quantifies the

decrease in plaintiff’s actual profits from the profits that plaintiff projected without

accounting for the presence of MIR 162 in the U.S. corn supply and the disruption in the

market caused by the rejection of shipments in China. Thus, Dr. Woods’s figure essentially

assumes that all of plaintiff’s business losses – whether or not tied to shipments of DDGS

to China – may be attributed to Syngenta’s negligent conduct. In using this method, Dr.

Woods does not distinguish between losses from additional costs and losses from lost

opportunities.

       Syngenta argues that Dr. Woods should not be permitted to assume that all of

plaintiff’s business losses were caused by the alleged negligence. In his report, Dr. Woods

states that it is his “understanding” that the entirety of plaintiff’s business was affected by

the rejections and market disruption. In his declaration, Dr. Woods states that he has

calculated lost profits as alleged by plaintiff; and that plaintiff alleges that its losses relating

to DDGS shipments to China led to losses with other products, its loss of its line of credit,

and ultimately to its bankruptcy. Dr. Woods did not perform any analysis to determine

whether the events relating to MIR 162 in fact caused this chain of events and all of

plaintiff’s business losses. In its response brief, plaintiff confirms that Dr. Woods was not

                                                10
asked to perform such an analysis and that he has instead relied on that assumption in

offering his opinion.

       Accordingly, Dr. Woods’s testimony would be limited to that extent. He could not

testify that plaintiff suffered such damages because of Syngenta’s conduct or because of

the introduction of MIR 162 – he would not be allowed to put that sort of expert stamp on

plaintiff’s claim of causation. Rather, he would only be permitted to offer the opinion that,

if plaintiff were to show (by other evidence) that all of its business losses were caused by

Syngenta’s negligence, then the difference between plaintiff’s actual performance and its

projected performance would be a particular figure. Moreover, as noted above, Dr. Woods

has not offered any alternative basis for an expert opinion concerning the amount of

additional costs or lost opportunities, as he has not been able to break down any such losses

by contract, or between DDGS and non-DDGS losses, or between China and non-China

losses, or even between losses for additional costs and losses for lost opportunities.

Accordingly, if plaintiff could not show that Syngenta caused the loss of its entire business,

there is no basis for any award relating to additional costs or lost opportunities.

       In fact, as discussed below, plaintiff has not met its burden to make the necessary

showing, as required to withstand summary judgment with respect to this category of

damages. Accordingly, Dr. Woods’s expert opinion on these damages, as limited herein,

becomes irrelevant, and Syngenta’s motion is granted to that extent.3




       In light of these rulings, the Court need not address Syngenta’s additional
       3

arguments relating to Dr. Woods’s use of the projection, the damages period, and Dr.
Woods’s qualifications.
                                             11
       IV.    Motion for Summary Judgment

              A.     Governing Standards

       Summary judgment is appropriate if the moving party demonstrates that there is “no

genuine dispute as to any material fact” and that it is “entitled to a judgment as a matter of

law.” Fed. R. Civ. P. 56(a). In applying this standard, the court views the evidence and all

reasonable inferences therefrom in the light most favorable to the nonmoving party. See

Burke v. Utah Transit Auth. & Local 382, 462 F.3d 1253, 1258 (10th Cir. 2006). An issue

of fact is “genuine” if “the evidence allows a reasonable jury to resolve the issue either

way.” See Haynes v. Level 3 Communications, LLC, 456 F.3d 1215, 1219 (10th Cir. 2006).

A fact is “material” when “it is essential to the proper disposition of the claim.” See id.

       The moving party bears the initial burden of demonstrating an absence of a genuine

issue of material fact and entitlement to judgment as a matter of law. See Thom v. Bristol-

Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986)). In attempting to meet that standard, a movant that does not bear

the ultimate burden of persuasion at trial need not negate the other party’s claim; rather,

the movant need simply point out to the court a lack of evidence for the other party on an

essential element of that party’s claim. See id. (citing Celotex, 477 U.S. at 325).

       If the movant carries this initial burden, the nonmovant may not simply rest upon

the pleadings but must “bring forward specific facts showing a genuine issue for trial as to

those dispositive matters for which he or she carries the burden of proof.” See Garrison v.

Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005). To accomplish this, sufficient evidence

                                             12
pertinent to the material issue “must be identified by reference to an affidavit, a deposition

transcript, or a specific exhibit incorporated therein.” See Diaz v. Paul J. Kennedy Law

Firm, 289 F.3d 671, 675 (10th Cir. 2002).

       Finally, the Court notes that summary judgment is not a “disfavored procedural

shortcut;” rather, it is an important procedure “designed to secure the just, speedy and

inexpensive determination of every action.” See Celotex, 477 U.S. at 327 (quoting Fed. R.

Civ. P. 1).

              B.     Abandoned Claims

       Plaintiff states in its brief that it does not oppose summary judgment in favor of

Syngenta on its Lanham Act and fraud claims. In addition, plaintiff agrees that if Illinois

law governs its state-law claims, its claim for negligent interference must fail. As discussed

below, the Court does conclude that Illinois law applies here. Accordingly, Syngenta’s

motion is granted with respect to these three claims, and judgment is entered in favor of

Syngenta on the claims. Plaintiff’s effective withdrawal of these claims leaves only its

negligence claim against Syngenta.

              C.     Consideration of Plaintiff’s Evidence

       In moving for summary judgment, Syngenta has included a statement of facts with

citations to record evidence submitted with the motion. In its own brief, plaintiff has not

responded to Syngenta’s facts, which are therefore deemed uncontroverted. For additional

facts, plaintiff seeks to incorporate by reference the statement of facts and accompanying

evidence submitted by the plaintiffs in opposition to summary judgment in the related



                                             13
Kansas class case. Plaintiff has also attached four additional exhibits, which it cites in its

argument, although it has not cited those exhibits in any statement of facts.

       Syngenta argues that plaintiff has not complied with applicable rules and therefore

that the Court should not consider plaintiff’s additional facts. The Court will allow these

facts, however, under the unique circumstances presented here. Certainly, it would have

been better for plaintiff to have restated any relevant facts from the prior briefing, but it

has cited in its brief to any facts that it believes relevant; and the Court in its discretion has

considered any such facts, supported by evidence, that are relevant and cited in plaintiff’s

argument. The Court has not considered any factual statements not supported by citation

to record evidence. Moreover, the Court has considered plaintiff’s additional exhibits,

which are limited in number, and to which Syngenta has been able to respond.

               D.     Economic Loss Doctrine

       Syngenta argues that plaintiff’s negligence claim is barred by the common-law

economic loss doctrine. Before considering that argument, the Court must determine

which state’s law governs plaintiff’s negligence claim. Syngenta argues that California

law applies, while plaintiff contends that the claim is governed by the law of Illinois, where

plaintiff is located. Interestingly, in briefing on Syngenta’s motion to dismiss in the main

MDL case, Syngenta argued that plaintiff’s negligent misrepresentation claim was

governed by Illinois law (which prohibits such a claim under these circumstances), while

plaintiff argued that it was too early to decide whether Illinois law or perhaps California or




                                               14
Minnesota law applied.4 The Court ruled at that time that under the applicable Illinois

choice-of-law rules, Illinois substantive law applied. See In re Syngenta AG MIR 162 Corn

Litig., 131 F. Supp. 3d 1177, 1229 (D. Kan. 2015) (Lungstrum, J.).

       Syngenta argues that the economic loss doctrine would bar plaintiff’s claim under

California law, and that a conflict therefore arises to the extent that Illinois law would allow

the claim. Any such conflict is irrelevant, however. As the Court noted in its prior order,

under Illinois law, “the law of the place of the injury controls unless Illinois has a more

significant relationship with the occurrence and with the parties.” See id. (quoting Esser

v. McIntyre, 661 N.E.2d1138, 1141 (Ill. 1996)).5 That rule was reaffirmed in the case on

which Syngenta relies. See Townsend v. Sears, Roebuck & Co., 879 N.E.2d 893, 903-04

(Ill. 2007). Despite its previous argument to the contrary, Syngenta now suggests that

plaintiff may have suffered its injury in California, from which plaintiff made shipments

to China. As the Court previously stated, however, Illinois considers economic injury to

have been suffered at the place of the plaintiff’s residence. See Syngenta, 131 F. Supp. 3d

at 1229 (citing Knaus v. Guidry, 906 N.E.2d 644, 663 (Ill. Ct. App. 2009)). Syngenta has

not explained why the Court’s prior reasoning is not still valid. Accordingly, because

plaintiff suffered any injury in Illinois, the Court rules that that state’s law governs

plaintiff’s claim.   Moreover, even if the Court were to apply the most-significant-

relationship test, the outcome would not change, as the factors are neutral or weigh in favor


       4
         Thus, Syngenta’s argument that plaintiff’s prior position on this issue should be
held against it is hardly persuasive.
       5
         The parties agree that the Court should apply the choice-of-law rules of Illinois,
where this case was originally filed.
                                              15
of applying Illinois law (just as Syngenta argued in the prior briefing). The Court therefore

considers the economic loss doctrine under Illinois law.

       In the prior briefing on Syngenta’s motion to dismiss in the main MDL case,

Syngenta argued for application of the stranger economic loss doctrine (SELD), which has

been applied in the absence of any contractual or direct relationship between the parties.

The Court declined to apply the SELD under any applicable state’s law at that stage. See

id. at 1195-96. The Court noted that the doctrine is not applied absolutely and is subject to

exceptions; that the rationales supporting the SELD would not necessarily be furthered by

application in this case; that this was not a lack-of-access case (the type of case in which

the doctrine had been applied); that liability would not be too remote, as Syngenta allegedly

foresaw these very economic losses; that the scope of liability would not be completely

open-ended, as the plaintiffs represented a discrete group within an interconnected market;

that the effects would not be disproportionate to the wrongful conduct that caused the very

injuries foreseen; and that damages would not be too speculative, given the commodity

markets for corn and milo. See id. Thus, the Court ruled that it would not apply the SELD

unless a particular state’s law essentially required application of the SELD in this case. See

id. at 1196. The Court then analyzed the SELD under Illinois law. See id. at 1202-03. The

Court concluded as follows:

              Thus, although the Illinois Supreme Court applied the ELD in a
       stranger context in [In re Chicago Flood Litigation, 680 N.E.2d 265 (Ill.
       1997)], that case is distinguishable as an access case, and Illinois courts have
       found exceptions to the ELD in cases in which the rationales for the rule
       would not be furthered. Moreover, the Illinois Supreme Court has indicated
       that courts have not applied the ELD in some cases in which the defendant
       had a duty to act reasonably to avoid the very harm that occurred, and

                                             16
       plaintiffs in this case have alleged (and this Court has now recognized) just
       such a duty to avoid plaintiffs’ financial losses in the market. Thus, Chicago
       Flood does not require a conclusion that the Illinois Supreme Court would
       necessarily apply the SELD to bar plaintiffs’ claims in this case even without
       serving the purposes of the doctrine.

See id. at 1203.

       Syngenta now argues that the economic loss doctrine should apply to plaintiff’s

negligence claim. Syngenta had no direct or contractual relationship with plaintiff; thus,

Syngenta seeks to apply the SELD. Nevertheless, Syngenta has not addressed at all the

Court’s prior analysis of the SELD under Illinois law. Moreover, the Court previously

considered and rejected Syngenta’s argument that exceptions to the SELD are strictly

limited to those enumerated in a few Illinois cases, see id. at 1202-03, and the additional

cases cited by Syngenta do not suggest such a bright-line rule.

       Syngenta also argues that plaintiff could and did allocate the risk of loss in entering

into shipment contracts, which fact weighs in favor of application of the SELD. That factor

represents just one consideration, however, and the Court is not persuaded that Illinois law

essentially requires application of the SELD in this case. The Court therefore cannot

conclude as a matter of law that plaintiff’s claim is barred by the SELD, for the reasons set

forth in the thorough analysis supporting the Court’s prior decision. Syngenta’s motion for

summary judgment on this basis is denied.

              E.     Proximate Cause

       In its prior ruling, the Court rejected Syngenta’s argument that the plaintiffs could

not establish proximate cause as a matter of law. See id. at 1193. For the same reasons,

the Court denies Syngenta’s present motion for summary judgment on the same basis.

                                             17
       As the Court previously noted, proximate cause presents a question of fact for the

jury in all but the most extreme cases. See id. (quoting Dan B. Dobbs, et al., The Law of

Torts § 214 (2d ed. 2011)); see also Abrams v. City of Chicago, 811 N.E.2d 670, 674 (Ill.

2004) (proximate cause is ordinarily a question of fact for the jury). Moreover, as the Court

previously noted and as Syngenta does not dispute, the foreseeability of the harm is the key

consideration. See Syngenta, 131 F. Supp. 3d at 1193. In this case, plaintiff has pointed to

evidence that Syngenta actually foresaw the very harm that occurred.               Syngenta

nevertheless argues that it was not foreseeable that plaintiff would ship DDGS without

approval of MIR 162 in China. This is an issue for the jury, however, as the Court cannot

say as a matter of law that such harm was not foreseeable.6 Accordingly, the Court denies

Syngenta’s motion for summary judgment on this basis.

              F.     Damages

       Syngenta seeks summary judgment with respect to plaintiff’s claims for damages.

In large part, Syngenta repeats the same arguments raised in its motion to exclude the

testimony of plaintiff’s damages expert, James Woods, and it argues that plaintiff’s claims

must fail if its expert is excluded. As discussed above, however, the Court has not excluded

Dr. Woods’s testimony in its entirety. Syngenta also argues that plaintiff’s claims fail even

with Dr. Woods’s testimony.

       Syngenta seeks summary judgment on any claim by plaintiff for approximately

$5.45 million in damages for Chinese washouts. The Court agrees that summary judgment


       6
         This is the case, even with evidence that relates only to the market generally and
not to plaintiff specifically.
                                             18
is appropriate, for the reasons set forth above with respect to Dr. Woods’s opinion

concerning that claim. In opposing summary judgment, plaintiff has not addressed this

argument; thus, plaintiff has not explained how this figure, which represents that total of

washout figures entered as revenue on plaintiff’s books, provides an accurate accounting

of plaintiff’s actual loss with respect to those contracts. Summary judgment is therefore

appropriate. Just as Dr. Woods’s testimony is limited to the estimate of lost profits relating

to those washed out contracts (approximately $460,000), so is plaintiff’s claim so limited.

       Syngenta also seeks summary judgment with respect to plaintiff’s claim for its lost

profits (approximately $48 million), which is based on the theory that all of plaintiff’s

business losses from January 2014 to October 2016 – even if for non-DDGS and non-China

business – are attributable to Syngenta. Syngenta argues that this claim by plaintiff is too

speculative as a matter of law. See TAS Distributing Co., Inc. v. Cummins Engine Co.,

Inc., 491 F.3d 625, 632 (7th Cir. 2007) (Illinois law requires lost profits to be established

with reasonable certainty). As discussed above, Dr. Woods did not do any analysis to

support the contention that plaintiff lost all of its business because of the presence of MIR

162 in the corn supply or the rejection of shipments in China; rather, as confirmed by

plaintiff in opposing the motion to exclude, he relied on an assumption that must be proved

by other evidence.

       Plaintiff has not supplied any such evidence, however, as required to withstand

summary judgment. Plaintiff has not offered any analysis of its business failure. It has not

offered evidence addressing the loss of its line of credit. It has not cited any testimony or

other evidence explaining how the entirety of its business losses may be traced to

                                             19
Syngenta’s conduct. Nor has plaintiff addressed – or provided evidence to address – the

other factors cited by Syngenta (with supporting evidence) that affected plaintiff’s

business, such as issues with soybeans, corn gluten meal, and banking. Plaintiff offers only

testimony by its president that Syngenta “decimated” plaintiff, that plaintiff suffered

extreme financial distress because of Syngenta, resulting in a cascade effect and

bankruptcy. She also indicated that plaintiff’s expert would determine any lost business,

but as discussed, Dr. Woods did no such causation analysis.

       This vague testimony about being “decimated” amounts to no more than speculation

that all of plaintiff’s losses were caused by the issues involving Syngenta and MIR 162,

and it therefore falls far short of the reasonable certainty needed to support a claim for lost

profits. Accordingly, the Court awards Syngenta summary judgment on this particular

aspect of plaintiff’s claim for damages.7



       IT IS THEREFORE ORDERED BY THE COURT THAT defendants’ motion to

exclude expert testimony by Joseph Keaschall (Doc. # 41) is hereby denied.



       IT IS FURTHER ORDERED BY THE COURT THAT defendants’ motion to

exclude expert testimony by Randal Giroux (Doc. # 42) is granted in part and denied in

part, as previously ruled.




       7
          In light of this ruling, the Court need not address Syngenta’s argument that
plaintiff’s claimed losses improperly include money paid for illegal bribes.
                                              20
          IT IS FURTHER ORDERED THAT defendants’ motion to exclude expert

testimony by James Woods (Doc. # 45) is granted in part and denied in part, as set forth

herein.



          IT IS FURTHER ORDERED THAT defendants’ motion for summary judgment

(Doc. # 48) is granted in part and denied in part. The motion is granted with respect to

plaintiff’s claims for a Lanham Act violation, negligent interference, and fraudulent

misrepresentation, and with respect to certain damage claims, and defendants are awarded

judgment on those claims. The motion is otherwise denied.


          IT IS SO ORDERED.


          Dated this 5th day of February, 2020, in Kansas City, Kansas.


                                                   s/ John W. Lungstrum
                                                   John W. Lungstrum
                                                   United States District Judge




                                              21
